PER CURIAM.
This is an appeal from a final judgment dismissing a complaint. The complaint was labelled an action in fraud and as such, it failed to state a cause of action. See Bernard Marko & Associates, Inc. v. Steele, Fla.App.1970, 230 So.2d 42. Appellant has urged on appeal that the complaint stated a cause of action as a contract to issue an insurance policy. A review of the complaint and the amended complaint reveals that they totally fail to state the elements necessary for such an action.
Affirmed.